LAWSON, Justice.
This is a boundary line dispute between appellees, as .complainants, and appellant, as respondent. There was a decree adopting the contention of complainants. Respondent has appealed.
Submission here was on appellees’ motion to dismiss the appeal and on the merits.
Motion to Dismiss the Appeal
Appellees assert that the appeal should be dismissed in that the decree from which the appeal is sought to be taken is not a final decree.
There is no merit in this insistence. The decree fixes the boundary line between the lands of the complainants and the respondent as a certain section line. The fact that a surveyor was directed to make a survey to determine the exact location of the section line and to erect certain judicial landmarks at designated points does not infect the decree with interlocutory characteristics of the decree held insufficient to support an appeal in the case of Tanner v. Dobbins, 251 Ala. 392, 37 So.2d 520.